In dissenting from the opinion of the majority of the court, it is my opinion that there is not sufficient predicate laid to warrant the admission of the testimony of N. Pendegraph taken in the preliminary hearing; in other words, due diligence had not been shown by the state in order to secure the attendance of N. Pendegraph as a witness. Pendegraph stated in his direct examination in the preliminary trial that he had lived in Miami, Okla., off and on for at least fourteen years; that he was a miner; that he came to Bryan county about the date of the alleged robbery.
It is not contended by the state that it had a subpoena issued and sent to the sheriff of Ottawa county to be served on the witness Pendegraph. Roy Paul, county attorney, testifying as a predicate for the introduction of the transcript of Pendegraph's testimony taken at the preliminary hearing, stated he made an effort to locate the witness Pendegraph; he sent a telegram to Miami, and also called Miami over long distance and made inquiry, and stated:
"I was advised that Mr. Pendegraph was not in Miami; the last account I got of him he was in Joplin, *Page 108 
Mo., and I sent a telegram to Joplin, and also to the Retail Merchants' Association and was advised they knew nothing about this Pendegraph." On cross-examination, the county attorney stated he knew the witness Pendegraph; testified he had a wife and family; he learned the witness was gone; "I had not written the sheriff or county attorney of Ottawa county; I had a long-distance call to the sheriff of Ottawa county; I did not send any process to the Sheriff up there indorsed by the district judge; I did not talk to the sheriff over long distance; the operator called the sheriff and asked him if he knew anything about him; I have not written the sheriff, county attorney or chief of police up there."
No showing is made by the county attorney that he caused a subpoena to be issued for this witness, indorsed by the trial court, and sent to the officers of Ottawa county, or Joplin, Mo.; nor is there any showing made from the telephone or telegraph company that an effort was made to locate the witness, and that he could not be located in Ottawa county, or in the state of Oklahoma.
It is a well-established doctrine of this court that, where the testimony of a witness was taken in the preliminary trial, by the reporter in the presence of the defendant, and where the defendant had an opportunity to cross-examine the witness, and the court reporter filed with the clerk a transcript of the testimony, it is admissible where the witness is not present and cannot be found in the jurisdiction of the court, but, before this is done, it is necessary that the state show diligence in trying to secure the attendance of the witness by causing process of the court to be issued and properly indorsed by the trial court, and sent to the county where the absent witness gave his residence, and a return made showing that the witness could not be found in the county, or that there should be some evidence by parties living in the county who are in a position to know that the witness had left the place of *Page 109 
his residence in the county and gone without the state, or had gone to an address unknown to those who knew him.
I contend that the showing made by the state is insufficient to entitle the state to introduce the transcript of the testimony of the witness N. Pendegraph taken at the preliminary trial. It is highly important that due diligence be used and a showing made by the state that it tried to secure the attendance of the absent witness by a proper process of the court; otherwise, if a transcript is to be admitted by the court on oral testimony of the county attorney without showing he had used due diligence by causing process of the court to issue and sent to the county of the residence of the absent witness, it would deprive the defendant of his right to be confronted by the witness against him, and would cause the public prosecutors of this state to fail to use diligence through the process of the court to secure the absent witness, and thereby deprive the defendant of his right to be confronted by the witness in the presence of the court as provided by section 2349, Comp. St. 1921. The predicate laid by the state was not sufficient to authorize the admission of the evidence of the witness Pendegraph. The objection of the defendant to its admission should have been sustained. For the reason stated, the case should be reversed.